      Case 1:20-cv-00521-GHW Document 25 Filed 08/25/20 Page 1 of 5
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES DISTRICT COURT                          DATE FILED: 8/26/20
SOUTHERN DISTRICT OF NEW YORK

PRINYAH GODIAH NMIAA PAYNES EL-
BEY,

                                  Plaintiff,
                                                                     1:20-cv-00521-GHW
                      -against-
                                                          ORDER REQUESTING PRO BONO
CUBESMART SELF STORAGE,                                            COUNSEL
CUBESMART STORE 0558, and
CUBESMART CORP.,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

        In her complaint, Plaintiff asserts claims under Title III of the Americans with Disabilities

Act, the New York State Human Rights Law, and the New York City Human Rights Law, alleging

that she was denied access to her storage unit as a result of her disability. On May 13, 2020

Defendants filed a motion to compel arbitration. Dkt. No. 8. However, there appears to be a

disputed issue of fact regarding whether Plaintiff consented to arbitration. Therefore, the Court

anticipates holding an evidentiary hearing to determine whether Plaintiff is bound by the arbitration

clause at issue.

        The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of representing Plaintiff at the evidentiary hearing in the above-

captioned action. Counsel will file a Notice of Limited Appearance as Pro Bono Counsel.

                                          LEGAL STANDARD

        The in forma pauperis statute provides that the courts “may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases, in civil cases,

there is no requirement that courts supply indigent litigants with counsel. Hodge v. Police Officers, 802

F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when deciding whether to
          Case 1:20-cv-00521-GHW Document 25 Filed 08/25/20 Page 2 of 5



seek pro bono representation for a civil litigant. Id. Even if a court does believe that a litigant

should have a free lawyer, under the in forma pauperis statute, a court has no authority to “appoint”

counsel, but instead, may only “request” that an attorney volunteer to represent a litigant. Mallard v.

U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–10 (1989). Moreover, courts do not have

funds to pay counsel in civil matters. Courts must therefore request the services of pro bono

counsel sparingly, and with reference to public benefit, in order to preserve the “precious

commodity” of volunteer-lawyer time for those litigants whose causes are truly deserving. Cooper v.

A. Sargenti Co., Inc., 877 F.2d 170, 172–73 (2d Cir. 1989).

        In Hodge, the Second Circuit Court of Appeals set forth the factors a court should consider

in deciding whether to seek pro bono counsel for a civil litigant. 802 F.2d at 61–62. Of course, the

litigant must have demonstrated that he or she is indigent, for example, by successfully applying for

leave to proceed in forma pauperis. The court must then consider whether the litigant’s “position

seems likely to be of substance” – “a requirement that must be taken seriously.” Id. at 60–61. If

these threshold requirements are met, the court must next consider such factors as:

        the indigent’s ability to investigate the crucial facts, whether conflicting evidence
        implicating the need for cross-examination will be the major proof presented to the
        fact finder, the indigent’s ability to present the case, the complexity of the legal
        issues[,] and any special reason in that case why appointment of counsel would be
        more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s efforts to

obtain counsel). In considering these factors, district courts should not apply bright-line rules. See

Hendricks v. Coughlin, 114 F.3d 390, 392–93 (2d Cir. 1997). Rather, “[e]ach case must be decided on

its own facts.” See Hodge, 802 F.2d at 61.




                                                      2
         Case 1:20-cv-00521-GHW Document 25 Filed 08/25/20 Page 3 of 5



                                            DISCUSSION

        Plaintiff filed a Request to Proceed in forma pauperis (IFP), which the Court granted. (See

Order dated February 20, 2020, ECF No. 4.) Plaintiff therefore qualifies as indigent. The Court

further finds that the requirements of Hodge have been satisfied.

        The self-storage rental agreement that contains the arbitration clause at issue does not

display a customer signature, but it does list a date and time at which it was signed. Dkt. No. 8-6

at 4. Defendants’ affidavit in support of their motion to compel arbitration states that Plaintiff

“would have signified her acceptance of the Self-Storage Rental Agreement” by her signature on an

electronic computer system” but that “[d]ue to a technical error, the copy of [Plaintiff ’s] signature

did not fully transfer on the computer system for the Rental Agreement. However, the computer

system automatically identifies the date and time that the Rental Agreement was signed by the

customer.” Dkt. No. 8-7 at ¶¶ 4–5. Plaintiff opposed the motion to compel arbitration and stated

that she did not sign the rental agreement. Dkt. No. 22 at 9, 11–12. During a conference with the

Court, Plaintiff represented that her aide signed paperwork on her behalf when she first obtained

the storage unit rental. Transcript of June 8, 2020 Conference, Dkt. No. 23, at 21:22–22:10.

        Based on the parties’ positions, the Court finds that Plaintiff ’s opposition to the motion to

compel arbitration is “likely to be of substance.” Hodge, 802 F.2d 61–62. The other Hodge factors

also weigh in favor of Plaintiff being appointed limited pro bono counsel. Because there appears to

be a disputed issue of fact regarding whether Plaintiff signed and is bound by the arbitration

agreement, the Court will hold an evidentiary hearing. This hearing will be critical in determining

whether the Court grants Defendants’ motion to compel arbitration, Dkt. No. 8. The hearing will

require examination of both Plaintiff and a representative of Defendants. In this case,

representation would “lead to a quicker and more just result by sharpening the issues and shaping

examination.” Hodge, 802 F.2d at 61.


                                                   3
          Case 1:20-cv-00521-GHW Document 25 Filed 08/25/20 Page 4 of 5



        Given the early stage of the proceedings, the Court will request that counsel appear for the

limited purpose of representing Plaintiff in connection with the anticipated evidentiary hearing

regarding whether Plaintiff consented to arbitration. In addition, pro bono counsel may engage in

settlement discussions.

        Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of certain

out-of-pocket expenses spent in furtherance of Plaintiff ’s case. The Pro Bono Fund is especially

intended for attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.

        Pro bono counsel will not be obligated for any aspect of Plaintiff ’s representation beyond

the matters described in this order. In particular, pro bono counsel will not be required to respond

to a dispositive motion. In the event that Defendants file a motion for summary judgment, pro

bono counsel may seek appropriate relief, including an extension of Plaintiff ’s time to respond, or

an expansion of pro bono counsel’s role to include responding to the motion. Absent an expansion

of the scope of pro bono counsel’s representation, pro bono counsel’s representation of Plaintiff

will end upon completion of the evidentiary hearing.

        Upon the filing by pro bono counsel of a Notice of Completion, the representation by pro

bono counsel of Plaintiff in this matter will terminate, and pro bono counsel will have no further

obligations or responsibilities to Plaintiff or to the Court in this matter.

                                            CONCLUSION

        For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purposes described above. The Court advises Plaintiff

that there are no funds to retain counsel in civil cases and the Court relies on volunteers. Due to a

scarcity of volunteer attorneys, a lengthy period of time may pass before counsel volunteers to


                                                     4
         Case 1:20-cv-00521-GHW Document 25 Filed 08/25/20 Page 5 of 5



represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff directly. There is no

guarantee, however, that a volunteer attorney will decide to take the case, and plaintiff should be

prepared to proceed with the case without an attorney.

        Plaintiff must write to the Court within one week of the date of this order to state whether

or not she wants a volunteer attorney to represent her.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not

be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See Coppedge

v. United States, 369 U.S. 438, 444–45 (1962).

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated: August 25, 2020
New York, New York

                                                                  Gregory H. Woods
                                                              United States District Judge




                                                    5
